Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on January 23, 2019 is being accepted by the Examiner. 
Drawing
The drawing filed on January 23, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
In reference to claims 2-10 and 12-14, in the corresponding entry, change the word “A” to “The”. For instance, in claim 2, the claim would read “The method according to claim 1” as the claim is already been defined in claim 1. Similarly, in claim 12, “The device according to claim 11” as the device being defined in claim 11. 
The instant claims are objected and would be allowable if rewritten to overcome the objections as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowance
Claims 1, 11 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Tan (U.S. PAP 2007/0002837) discloses a portable adapter for a cellular telephone set enables the use of handset for wireless voice over IP (Internet Protocol) communications (see Tan, Fig. 1). The cellular telephone 104 is connected to adapter 102. The digital communications passed to and from cellular telephone handset 104 further interface with digital signal processor 110, which in turn communicates with WiFi interface 112, operational to transmit packet data from DSP 110 via wireless packet communication protocol such as IEEE 802.11 b/g/a wirelessly 114 to and from wireless router 116 in communication with the Internet 118. As is well known to those in the art, with appropriate processing by DSP 110, the packetized voice data handled by wireless router 116 may comprise voice over IP protocol communications, thereby enabling cellular telephone set 104 in communication with the adapter 102 to serve as a wireless VOIP telephone handset (see Tan, paragraph [0051]). This is the state of the art. 
Unlike Tan or any of the references considered, the instant application is directed to monitor the health of the adapter itself, namely, “measuring one or more operating parameters of the wireless adapter whilst the wireless adapter is in use; and obtaining a measure of the temperature of the wireless adapter based on the measured one or more operating parameters.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strei et al. (U.S. Patent No. 9,674,976) discloses wireless process communication adapter with improved encapsulation. 
Gregg et al. (U.S. Patent No. 7,846,397) discloses wireless temperature sensor for obtaining temperature profile in a mixing vessel. 
Wambsganss et al. (U.S. Patent No. 7,408,132) discloses temperature sensor for power supply. 
Zosimadis (U.S. Patent No. 6,059,192) discloses wireless temperature monitoring system. 
This application is in condition for allowance except for the following formal matters:  Objection of claims 2-10 and 12-14 for formalities as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857